In re: Adoption/Guardianship of Dustin R., No. 24, September Term, 2015

APPEALABILITY – INTERLOCUTORY ORDER – JURISDICTION –
STATUTORY AUTHORITY – MD. CODE ANN., FAM. LAW (1984, 2012 REPL.
VOL.) § 5-328(a) – MD. CODE ANN., FAM. LAW (1984, 2012 REPL. VOL.) § 5-
324(b)(1)(ii)(7)(B) – MD. CODE ANN., FAM. LAW (1984, 2012 REPL. VOL.) § 5-
324(b)(1)(ii)(8) – SEPARATION OF POWERS – ARTICLE 8 OF MARYLAND
DECLARATION OF RIGHTS – Court of Appeals held that: (I) Court of Special Appeals
erred in dismissing Department of Health and Mental Hygiene (“DHMH”)’s appeal
because Circuit Court for Anne Arundel County, sitting as a juvenile court (“juvenile
court”)’s order was immediately appealable at a minimum as interlocutory order granting
injunctive relief; (II) juvenile court had jurisdiction and statutory authority to order DHMH
to develop and approve written plan of clinically appropriate services in the least restrictive
setting that ensured that child with disabilities would continue to receive services, where
child was not yet twenty-one years old when juvenile court issued order and where such
services were required to protect child’s health and welfare, and where juvenile court’s
order served to bridge gap in services as child transitioned from juvenile guardianship care
to adult guardianship care and whatever final outcome (including judicial review) may be
of any Medicaid fair hearing proceedings; and (III) juvenile court did not violate separation
of powers.
Circuit Court for Anne Arundel County
Case No. 02-Z-08-000054

Argued: November 9, 2015
                                              IN THE COURT OF APPEALS

                                                   OF MARYLAND

                                                         No. 24

                                                  September Term, 2015
                                        ______________________________________

                                         IN RE: ADOPTION/GUARDIANSHIP OF
                                                      DUSTIN R.
                                        ______________________________________

                                                  Barbera, C.J.
                                                  Battaglia
                                                  Greene
                                                  Adkins
                                                  McDonald
                                                  Watts
                                                  Harrell, Jr., Glenn T. (Retired,
                                                  Specially Assigned),

                                                        JJ.
                                        ______________________________________

                                                   Opinion by Watts, J.
                                        ______________________________________

                                                  Filed: December 21, 2015
       This case concerns whether the Court of Special Appeals erred in dismissing on its

own initiative an appeal by the Department of Health and Mental Hygiene (“DHMH”),

Respondent, and whether the Circuit Court for Anne Arundel County, sitting as a juvenile

court (“the juvenile court”), had the authority to order DHMH to continue to provide

services after age twenty-one to Dustin R. (“Dustin”), Petitioner, a medically fragile child

who needed life-sustaining care.

       We hold that: (I) the Court of Special Appeals erred in dismissing DHMH’s appeal

because the juvenile court’s order was immediately appealable at a minimum as an

interlocutory order granting injunctive relief; (II) the juvenile court had jurisdiction and the

statutory authority to order DHMH to develop and approve a written plan of clinically

appropriate services in the least restrictive setting that ensured that Dustin would continue

to receive services, where Dustin was not yet twenty-one years old when the juvenile court

issued its order and where such services were required to protect Dustin’s health and

welfare, and where the juvenile court’s order served to bridge the gap in services as Dustin

transitioned from his juvenile guardianship case to adult guardianship care and whatever

the final outcome (including judicial review) may be of any Medicaid fair hearing

proceedings; and (III) the juvenile court did not violate the separation of powers.

                                      BACKGROUND

       On December 16, 1992, Dustin was born. In February 1995, when he was two years

old, Dustin entered foster care. In that year, the juvenile court terminated Dustin’s

biological parents’ parental rights and granted guardianship to the Anne Arundel County

Department of Social Services (“DSS”) with the right to consent to adoption or long-term
care short of adoption. On March 28, 1995, DSS placed Dustin in a treatment foster care

home with Jacqueline and Darrell P. (“Mrs. P.” and “Mr. P.,” respectively).1 Dustin’s

placement with Mr. and Mrs. P. was successful; Mr. and Mrs. P.’s home was designated

by court order as Dustin’s permanent placement; and the juvenile court gave Mr. and Mrs.

P. limited guardianship authority to make medical (including mental and dental health),

educational, and out-of-State travel decisions on Dustin’s behalf. Dustin has lived with

Mr. and Mrs. P. since March 28, 1995.

         There is no dispute that Dustin is medically fragile and has special needs. Dustin

has, among other conditions, an intellectual disability, severe seizure disorder, cortical

visual       impairment,   gastro-esophageal   reflux,   scoliosis,   osteoporosis,    ischemic

encephalopathy, global orthopedic impairments, cerebral palsy, and an Unidentified Long

Chain Fatty Acid Syndrome with a Mitochondrial Disease (a metabolic disorder).2 Dustin

has a tracheostomy, full glottal closure,3 a colostomy, and a gastrostomy tube for feeding.

DHMH administers the Maryland Medical Assistance Program (“Medicaid”), which has



         1
          In certain parts of the record, Mrs. P. is referred to as “Jackie.”
         2
          Dustin’s doctor testified that “[a] mitochondrial abnormality is a large group of
disorders” and that “the mitochondrion . . . is th[e] part of the cell that . . . convert[s] food
into energy” and regulates the body’s equilibrium. In a nursing care plan for Dustin, the
notes section states that, as a result of this condition, “Dustin has limited ability to
metabolize long chain fatty acids[.]”
        3
          The “glottis” is “the opening between the vocal cords in [the] throat.” Glottis,
Merriam-Webster             (2015),       http://www.merriam-webster.com/dictionary/glottis
[http://perma.cc/LC9Z-HAE7]. According to Dustin’s doctor, as a result of the full glottal
closure, or full epiglottal closure, in which Dustin’s “vocal chords are basically closed
off[,]” Dustin has a “very difficult” time making sound and needs “to generate a fair amount
of force to be heard because he has no vocal chords.”


                                               -2-
paid Dustin’s medical expenses in foster care.

      As Dustin grew older, his condition worsened. On February 18, 2005, when Dustin

was twelve years old, after an emergency hearing, the juvenile court ordered DSS to secure

round-the-clock (twenty-four hours per day, seven days per week) nursing services for

Dustin.4 In response, DSS filed an emergency motion requesting to remove Dustin from

the home of Mr. and Mrs. P. and to move him to another placement that would cost

“substantially less[,]” as the cost of round-the-clock nursing services exceeded the

Medicaid rates. Ultimately, DSS reached an agreement to provide the additional private

nursing care to Dustin by supplementing the Medicaid rates through splitting the cost of

the supplemental payments between the Developmental Disabilities Administration

(“DDA”) (which DHMH administers) and the Department of Human Resources. In 2006,

DSS contracted with MedSource Community Services, Inc. (“MedSource”) to provide

round-the-clock nursing services at an hourly rate that exceeded the Medicaid

reimbursement rate. Since that time, Dustin has had a rotating team of eight registered

nurses providing round-the-clock services.

      As early as 2010, Dustin began to seek the provision of services for himself after

age twenty-one.    In March 2010, at age seventeen, Dustin filed a petition for co-

commitment to DHMH and DSS. The juvenile court denied the petition without prejudice.

In June 2011, Dustin filed an amended petition for co-commitment to DHMH and DSS,

requesting that the juvenile court require DHMH and DSS to “present a written plan to


      4
       According to Mrs. P., when Dustin was younger, his health was “much less
complicated” and he required only eight hours of nursing per day.

                                             -3-
provide for the care of Dustin [] in the [] home [of Mr. and Mrs. P.], including 24 hour

skilled nursing care, upon turning” twenty-one years old. Dustin described his medical

condition at that time in the amended petition as follows:

       [] Dustin, now 18 ½ years old, is a severely medically fragile child with
       special needs. He is diagnosed with Unidentified Long Chain Fatty Acid
       Syndrome with a Mitochondrial Disease (metabolic disorder), Mental
       Retardation, Severe Seizure Disorder, Gastro-Esophageal Reflux, Cortical
       Visual Impairment, Scoliosis, Osteoporosis, Global Orthopedic
       Impairments, and Cerebral Palsy. Because Dustin has limited ability to
       metabolize long chain fatty acids, has severe protein allergies, and frequent
       dramatic fluctuations in his blood sugar levels, he is fed a reduced protein
       formula and must be assessed a minimum of every 4 hours to prevent a
       metabolic crisis which may impact multiple body systems. He has a
       gastrostomy tube[,] as well as an intravenous port for antibiotic
       administration and blood sample draws. [On] March 8, 2011[,] his rectum
       was permanently[,] surgically closed[,] and the surgeons created a permanent
       colostomy. He has fragile skin with a history of pressure ulcers, a history of
       gastrointestinal bleeding, and urinary retention with a history of bladder
       infections. At the time of this [amended] petition, he has been diagnosed
       with Neutropenia, a condition that compromises the body’s ability to heal or
       fight infection due to an extremely low white blood cell count. This
       condition further complicates the metabolic disorder.

       [] He functions at the cognitive level of about a [six-]month[-]old. He does
       not have the ability to control his movement[,] and is transferred throughout
       the day from bed to wheelchair to standing frame frequently. In each piece
       of equipment, he is repositioned frequently[,] with multiple soft pads to
       prevent pressure sores and to stimulate long bone growth. He can[]not make
       sound[,] so he must be within sight of the nurse at all times. He receives all
       nutrition and most of his medication through a gastrostomy tube into his
       stomach and receives all intravenous medications and nutrition through the
       surgically implanted BardPort that provides direct access to the heart through
       the Vena Cava. He has doctor’s orders to receive 16 medications at specified
       times every day[,] and receives 5 additional medications on a “prn[,]” or as
       needed[,] basis. He receives oxygen through [a] tube in his trachea when his
       blood oxygen saturation is low. Because he can[]not swallow or clear his
       airway, he is suctioned through the trachea tube when necessary, as
       determined by the nurse, to prevent aspiration of fluid into his lungs. He is
       also catheterized for urine every four hours and more frequently if he has an
       infection.


                                           -4-
(Record references omitted).      Eventually, in April 2013, DHMH consented to co-

commitment, and the juvenile court ordered DHMH to “continue the planning process for

the transition of [Dustin] from foster care under the guardianship of [DSS] to the

guardianship of his current foster parents or other appropriate persons[.]” Significantly,

between March 2010—when Dustin first filed a petition for co-commitment to DHMH and

DSS—and August 2013, on multiple occasions, Dustin requested that the juvenile court

order DHMH to fund and provide to him after his twenty-first birthday the same services

that he was then receiving. DHMH consistently opposed those requests on the grounds

that such requests exceeded the juvenile court’s authority.

       In Fall 2012, DHMH and DSS began planning for Dustin’s transition out of his

juvenile guardianship and foster care. On December 6, 2012, representatives of DHMH

participated in a quarterly Treatment Team Meeting that DSS organized.              A DDA

representative, who was at the meeting to help plan for Dustin’s transition from foster care,

stated that DDA was committed to working with Medicaid’s Rare and Expensive Case

Management Program (“REM”) “to determine the recommended level of services.” The

DDA representative agreed to follow up with a DDA nurse to complete an assessment of

Dustin in coordination with REM before the next scheduled Treatment Team Meeting. On

February 7, 2013, a DDA nurse assessed Dustin and observed that Dustin “has an extensive

medical history with treatment needs that are not deleg[]able to unlicensed staff[,]” but the

DDA nurse opined that “the licensed nursing service is able to be shared” because Dustin

was “not receiving treatments at intervals that would disallow for shared service with



                                            -5-
another person of equal or lesser licensed nursing need.” On March 4, 2013, Dustin’s

resource coordinator recommended a service change, in which she noted that the outcome

desired was as follows: “Dustin will be provided his current supports in order to continue

living in his current residence when he turns 21.” The resource coordinator stated that,

“for Dustin to continue living in his current residence, all funding [that] he is currently

receiving needs to continue, with the budget being through [DDA] at the time that he turns

[twenty-one] years old.”

       On March 7, 2013, DSS conducted a Treatment Team Meeting, which

representatives of DHMH, Dustin’s resource coordinator, Mrs. P, and Dustin’s counsel

attended. The notes from the meeting state that the group was “in the process of planning

for Dustin’s transition to DDA when he turns [twenty-one years old] in December.” The

notes from the meeting state that a request for service change had already been submitted

to DDA, and that DDA was to respond by March 29, 2013. During the meeting, Mrs. P.

expressed her concern “for Dustin to continue with the current quality of nursing

services[,]” which she believed to be “essential . . . for Dustin to remain in the [P. family]

home after he turns” twenty-one years old. The notes from the meeting indicate that

“[t]here continue[d] to be disagreement about the rate of nursing care[,]” and reported

DDA’s intent to distribute a plan for Dustin for care in the P. family home “[i]n the next 3

to 4 months,” and the need for an “alternative plan” if Mrs. P. was not comfortable with

the plan for nursing care in the P. family home.

       In a letter dated June 5, 2013—after DHMH consented to co-commitment—DDA

proposed a transition plan for Dustin. DDA stated that Dustin would remain eligible to


                                            -6-
participate in REM; that Medicaid would pay for Dustin’s medical care; and that Dustin

would be eligible for a DDA waiver,5 whether or not he remained in the home of Mr. and

Mrs. P. DDA stated that it would seek to move Dustin to a residential program if Mr. and

Mrs. P. decided not to seek guardianship.

       Mr. and Mrs. P. decided to seek guardianship of Dustin so that he could remain in

their home; on July 26, 2013, Mr. and Mrs. P. submitted through Dustin’s resource

coordinator a proposed service funding plan, in which they, in coordination with

MedSource, proposed to “[c]ontinu[e] Dustin’s budget ‘as is[.]’” The budget for Dustin’s

care would continue to cover items such as training and orientation for Dustin’s nursing

team, case management, payment of non-covered medical supplies and prescriptions,

partial payment of utilities within the home of Mr. and Mrs. P., and equipment

maintenance. In a letter dated August 14, 2013, DHMH responded to the proposed service

funding plan, stating that certain services provided to Dustin were “covered waiver

services[,]” including Dustin’s nursing, medical equipment and supplies, medications, and

other medical care, but that other services requested in the proposed service funding plan

were not covered, and thus were denied.6

       On August 26 and 27, 2013, and September 27, 2013, the juvenile court conducted


       5
         The DDA waiver, which the DDA receives from the federal Centers for Medicare
and Medicaid Services, permits eligible participants to receive care in a home or in the
community, instead of an institution. See Community Pathways Waiver, Department of
Health and Mental Hygiene, http://dda.dhmh.maryland.gov/SITEPAGES/community%20
pathways.aspx [http://perma.cc/7A5G-LPDS].
       6
         The letter also set forth Dustin’s appeal rights, advising Dustin that he or his
authorized representative could “request a Medicaid Fair Hearing at the Maryland Office
of Administrative Hearings . . . by writing within ninety days of the date of th[e] letter[.]”

                                            -7-
an annual guardianship review hearing. At the hearing, counsel for DHMH and DSS

readily acknowledged that the dispute was over funding for Dustin’s services, which Mr.

P. and Mrs. P. wanted to continue after Dustin’s twenty-first birthday. The juvenile court

heard testimony from witnesses on Dustin’s behalf, including: Dr. Richard Kelley, a

pediatrician specializing in metabolic diseases, accepted as an expert in biochemical

genetics and the complex nature of metabolic disease and its impact on bodily systems of

children and adults, who had been caring for Dustin for approximately fifteen years;

Stefania Bockmiller, a registered nurse, who had been caring for Dustin for nearly ten

years, accepted as an expert in registered nursing care of medically complex and fragile

patients in hospital and community settings; Mona Yudkoff, a registered nurse, accepted

as an expert in registered nursing with a focus on rehabilitation and life care planning; Jay

Balint, the executive director, president, and chief executive officer of MedSource; Sherry

Davis, Dustin’s resource coordinator; Mrs. P.; Laura Kress, the assistant director of nursing

for nursing practice at Johns Hopkins Hospital; and A’lise Williams, director of DHMH’s

Board of Nursing, whose deposition testimony was admitted into evidence.

       The juvenile court also heard testimony from witnesses on DHMH’s behalf and

DSS’s behalf, including: Rosslyn Hill, Dustin’s DSS social worker; Vanessa Bullock, the

deputy director of the central Maryland regional office of DDA; and Marie Adams, a DDA

registered nurse.

       At the hearing, counsel for DHMH argued that the juvenile court lacked the

statutory authority to order the relief that Dustin requested—namely, that services continue

after his twenty-first birthday. Counsel for DSS argued that ordering the relief would


                                            -8-
violate the separation of powers. By contrast, Dustin’s counsel contended that the juvenile

court had the statutory authority to order a plan of clinically appropriate services in the

least restrictive setting.

       At the conclusion of the hearing, the juvenile court orally ruled that DHMH’s plan

was clinically inadequate, stating:

       I expressed my concern over the position of [DSS]. They are his current
       guardian, [] yet they stand next to [DHMH] in . . . trying to convince [me] to
       cut benefits for Dustin.

       . . . It’s a cutback of services and that’s what they’re proposing. And I’m not
       sure that’s consistent with their obligations as guardian of his person.

                                           ***

              This is a life and death issue for me. And I’m afraid th[at] DHMH
       and DSS really [are] not looking out through the eyes of it being a life and
       death issue.

The juvenile court identified two issues, namely, “what services are necessary[] to obtain

the ongoing care needed after the guardianship terminates . . . at age” twenty-one, and

whether DHMH’s plan offered “clinically appropriate services in the least restrictive

setting.” The juvenile court stated that the following factual findings had been found to be

proven “no matter what standard of proof” applied:

       1. Dustin has a disability and is a medically fragile child per the [Code of
       Maryland Regulations] definition[.]

       2. He needs ongoing care[.]

       3. He needs clinically appropriate services, which is[,] ultimately, what I
       have to decide[.]

       4. And that is keeping what he already has; it cannot be decreased, it’s life-
       threatening if it’s decreased, and his needs were the same and probably will


                                            -9-
get more complicated as he gets older[.]

5. I believe that the P. residence is the least restrictive setting; I’m not sure
anybody’s going to dispute that he’s been there since age two --

6. There are emotional ties[.]

7. We know a description of all the improvements done to that house[.]

8. Everyone that currently cares for him at the P. house knows what he
needs[.]

[9]. I find clearly that 24/7 [registered nurse] care, which he’s already
getting[.]

        And I’m not sure how anybody can dispute that finding because it’s
already been agreed to. It’s already been acknowledged that’s what works
and that’s what keeps him out of the hospital. Anybody [who] suggests that
it should be decreased, whether it’s motivated by money, just is not looking
at this case objectively --

[10]. His needs will increase[.]

[11]. As I stated, maintaining the status quo, in my view, is a matter of life
or death[.]

       And you know the governmental agencies involved here, I guess I can
say I’m a little annoyed, because to me, a deal is a deal. They made a deal
with Dustin, they made a deal with the P.’s, and now they want to renege on
that deal, and I just have a problem with that. . . . They just out-of-hand
rejected the plan submitted, even though they knew it worked, and even
though they knew it had been approved for the last six or seven years. . . .

[12]. The current arrangement works and should not be changed[.]

[13]. This case is a level-of-care issue[.]

         I find that it’s not only in the best interest of Dustin -- and if we value
life at all this is a life-and-death matter, in the view of this particular member
of the bench. . . .

[14]. A group home is clearly not appropriate[.]



                                       - 10 -
      [15]. And all of the services that he’s currently getting, just so I’m clear[,] as
      defined by the statute[,] are “clinically appropriate services.”

      After making the factual findings above, the juvenile court addressed a two-page

document that Dustin submitted entitled “Proposed Findings and Order,” and the following

exchange occurred:

      [THE COURT:] So that’s my decision. I’ve looked at the order, Proposed
      Findings of Fact and Order, and before I place my signature on it, are there
      any other comments regarding the order?

      [COUNSEL FOR DHMH]: I would ask that the order list the specific
      services that the Court is ordering that [DHMH] fund.

      THE COURT: Counsel, I don’t need to do that. If you’ve been paying
      attention at this trial, you know what those services are. They’re everything
      he’s getting now. . . . [I]n my view[, they] are going to be necessary after he
      turns [twenty-one].

      [COUNSEL FOR DHMH]: Does that include payments to Mrs. P.?

      THE COURT: It includes everything. . . . It includes . . . exactly what he’s
      getting now. . . . There is no need to change any of that.

      The juvenile court signed the “Proposed Findings and Order,” which reads, in full,

as follows:

                         PROPOSED FINDINGS AND ORDER

      On August 26-27, 2013 and September 27, 2013[,] a Guardianship Review
      Hearing was held and Dustin [] requests that the Court make the following
      Findings:

      1) Dustin requires 24/7[,] one-on-one skilled nursing care provided by
         registered nurses [who] have been fully oriented to his care needs and
         have demonstrated competence in all of the tasks on the Skills Checklist
         developed by the supervising nurse.

      2) Dustin requires the continuation of all services that will ensure that the
         agency is able to retain the current nurses [who] have been fully oriented


                                            - 11 -
      to continue to care for him[,] including[,] but not limited to[,] call-out
      pay, orientation, holiday pay, and vacation.

3) It is in Dustin’s best interest to remain in the least restrictive setting in the
   home of the P[.] family[,] who are willing to continue to provide a home
   to him after he turns [twenty-one].

4) Dustin requires the continuation of all other services currently provided
   that enable Dustin to remain healthy and safe in the P[.] home.

5) DHMH has not provided a plan for Dustin of clinically appropriate
   services in the least restrictive setting.

6) That [another planned permanent living arrangement] is in Dustin’s best
   interest because of his ongoing[,] extensive[,] and extraordinary medical
   conditions and his profound physical and developmental disabilities.

Further, Dustin requests that this Court:

1) ORDER that DHMH develop and approve a written plan that ensures that
   Dustin will continue to receive all of the services and supports [that] he
   is currently receiving[,] including[,] but not limited to[,] all services that
   will ensure that Dustin will receive 24/7, one-on-one skilled nursing care
   provided by registered nurses [who] have been fully oriented to his care
   needs and have demonstrated competence in all of the tasks on the Skills
   Checklist developed by the supervising nurse.

2) ORDER that DSS[7] and DHMH each report to the [juvenile] court and all
   parties in writing monthly [] the specific steps taken to ensure that
   Dustin’s current level of services and supports will continue in the P[.]
   home.

3) ORDER that the Stipulation of the parties dated April 26, 2005, shall
   continue to remain in effect;

4) ORDER that this matter be scheduled for hearing within [two] months[]
   for a Guardianship Review to determine adequacy of the progress toward
   the goal of achieving a seamless transition that will ensure Dustin’s health
   and safety and maintain the continuity of his placement in the community
   in the P[.] home.


7
    At DSS’s request, the juvenile court crossed out “DSS” and initialed the alteration.

                                       - 12 -
      5) ORDER that the Court continue to grant Mr. and Mrs. [] P. the authority
         to make medical (including mental, dental and vision health),
         educational[,] and out[-]of[-S]tate travel decisions on Dustin’s behalf.[8]

At the bottom of the Proposed Findings and Order, the juvenile court judge signed on the

signature line that had been provided. The judge announced: “The order is signed.”9

      After the guardianship review hearing, the clerk of the juvenile court made the

following docket entries:

      Num/Seq       Description                               Filed         Jdg
      00168000      Hearing Sheet                             09/27/13      PFH

      00169000      No Pro Se Party at time of Proceeding     09/30/13      TBA

      00170000      Reasonable Efforts Made by DSS            09/30/13      TBA

      00171000      Another Planned Permanent Living          09/30/13      TBA
                    Arrangement

      00172000      Proposed Finding and order                09/30/13      PFH

      On October 24, 2013, DHMH noted an appeal to the Court of Special Appeals.

      On December 2, 2013, the juvenile court conducted another guardianship review

hearing.10 The juvenile court judge signed an order dated December 2, 2013, crossing out

the word “Proposed,” so the title read “PROPOSED ORDER”; the order, as amended and


      8
         The juvenile court denied DHMH’s request to insert into the order a provision
requiring Mrs. P. apply for guardianship of Dustin.
       9
         At the hearing on September 27, 2013, the juvenile court also signed a second
order, which had been drafted and submitted by DSS, that addressed routine guardianship
review matters. The order did not reference DSS’s or DHMH’s responsibilities after
Dustin’s twenty-first birthday, and stated that the matter was scheduled to “be terminated
on December 16, 2013[,]” Dustin’s twenty-first birthday.
       10
          The previous guardianship review hearing was conducted by, and the September
27, 2013 order was signed by, the Honorable Paul F. Harris, Jr. The December 2, 2013,
guardianship review hearing was conducted by the Honorable Philip T. Caroom.

                                          - 13 -
signed by the juvenile court judge, provided, in pertinent part:

                                   PROPOSED ORDER

       Upon a Guardianship Review Hearing on December 2, 2013 and the Findings
       made by [the juvenile court] on September 27, 2013, this Court hereby issues
       the following:

       [] ORDER that DHMH develop[,] approve[, and] supply to counsel for other
       parties by 12/9, 2013 “close of business[,]” a written plan that ensures that
       Dustin will continue to receive the services [that] he is currently receiving[,]
       including[,] but not limited to[,] all services that will ensure that Dustin will
       receive 24/7, one-on-one skilled nursing care provided by registered nurses
       [who] have been fully oriented to his care needs and have demonstrated
       competence in all of the tasks on the Skills Checklist developed by the
       supervising nurse.

                                            ***

       [] ORDER that this matter be scheduled for hearing 12/12, 2013, at 1:30 p.m.
       . . . for a Guardianship Review to determine adequacy of the progress toward
       the goal of achieving a seamless transition that will ensure Dustin’s health
       and safety and maintain the continuity of his placement in the community in
       the P[.] home. If there is a signed, approved Service Funding Agreement and
       there are no outstanding issues, the parties shall notify the court and the
       hearing will be canceled[.]

After the December guardianship review hearing, the clerk of the juvenile court made the

following docket entries:

       Num/Seq       Description                                   Filed        Jdg
       00180000      Hearing Sheet                                 12/02/13     PTC

       00181000      No Pro Se Party at time of Proceeding         12/02/13     TBA

       00182000      Order of Court                                12/03/13     PTC

On December 11, 2013, DHMH entered into a contract with MedSource Community

Services, Inc. for “MedSource to implement the [September 27, 2013] Order and the Plan,

pending the outcome of [DHMH]’s appeal of the Order[.]”


                                            - 14 -
       On appeal, although neither DHMH nor Dustin raised any issue as to the

appealability of the juvenile court’s September 27, 2013 order, in an unreported opinion

dated December 22, 2014, a three-judge panel of the Court of Special Appeals dismissed

DHMH’s appeal on its own initiative, a majority holding that the September 27, 2013 order

was not a final, appealable order; accordingly, the Court of Special Appeals did not reach

the merits. Specifically, the Court of Special Appeals determined that, although “[t]he

hearing transcript le[ft] no doubt that the [juvenile] court subjectively intended to render

an unqualified, final disposition of the claim[,]” “the document executed by the [juvenile

court] did not adjudicate the claim, and, objectively speaking, it was not a final order”; and,

“although the clerk made a record of the document that the [juvenile court] signed, the

docket entry did nothing to indicate that anything had actually been determined.” The

Honorable Andrea M. Leahy dissented, stating that the juvenile court signed the proposed

order, consistent with its oral rulings on the record, and that the juvenile court and the

parties intended the signed proposed order to be a final, appealable order.

       On January 21, 2015, Dustin filed in this Court a petition for a writ of certiorari,

raising the following three issues:

       1. Does an alleged scrivener’s error in the form of an order and docket entry
       render the order invalid and require dismissal of an appeal, even if it might
       deprive an extraordinarily medically fragile youth of life-sustaining relief?

       2. Did the juvenile court exceed its authority under the guardianship law by
       ordering DHMH to enter into a plan to obtain the same life-sustaining care
       for a youth aging out of the system that he has received for the last ten years?

       3. Is a juvenile court order requiring a State agency to develop and approve
       a plan to obtain ongoing life-sustaining care for a ward of the court, entered
       pursuant to express provisions of the guardianship statute, unconstitutional


                                            - 15 -
       under the separation-of-powers doctrine?

On February 5, 2015, DHMH filed an answer and cross-petition for a writ of certiorari,

raising the following three issues:

       1. Did the Court of Special Appeals err in dismissing [DHMH]’s appeal from
       an order granting an injunction?

       2. Is Dustin [] required to use the available administrative remedy to
       challenge [DHMH]’s decision on funding for the services [that] he will
       receive after his [twenty-fir]st birthday?

       3. Did the juvenile court exceed its authority in ordering [DHMH] to develop,
       approve, and implement a plan to provide specified services to Dustin []?

On April 17, 2015, this Court granted the petition and denied the cross-petition. See In re:

Adoption/Guardianship of Dustin R., 442 Md. 515, 113 A.3d 624 (2015).

                               STANDARD OF REVIEW

       “An appellate court reviews without deference a [lower] court’s interpretation of a

statute[.]” Howard v. State, 440 Md. 427, 434, 103 A.3d 572, 576 (2014) (citation

omitted).

                                      DISCUSSION

                                      I. Appealability

       Both Dustin and DHMH contend that the juvenile court’s order is appealable as an

interlocutory order granting an injunction, and that the Court of Special Appeals erred in

dismissing DHMH’s appeal on its own initiative. We agree. The September 27, 2013

order was immediately appealable at a minimum as an interlocutory order granting

injunctive relief.




                                           - 16 -
       Md. Code Ann., Cts. & Jud. Proc. (1973, 2013 Repl. Vol.) (“CJP”) § 12-303(3)(i)

provides that an order granting an injunction is an appealable interlocutory order, stating:

       A party may appeal from any of the following interlocutory orders entered
       by a circuit court in a civil case: . . . [a]n order[ g]ranting or dissolving an
       injunction, but if the appeal is from an order granting an injunction, only if
       the appellant has first filed his [or her] answer in the cause[.]

(Paragraph breaks omitted). Maryland Rule 15-501(a) defines an “injunction” as “an order

mandating or prohibiting a specified act.” In State Comm’n on Human Relations v. Talbot

Cnty. Det. Ctr., 370 Md. 115, 139, 803 A.2d 527, 541 (2002), we explained: “An injunction

is a writ framed according to the circumstances of the case commanding an act which the

court regards as essential to justice, or restraining an act which it esteems contrary to equity

and good conscience.” (Citation and internal quotation marks omitted). “Injunctive relief

is relief prohibiting someone from doing some specified act or commanding someone to

undo some wrong or injury . . . generally, it is a preventive and protective remedy, aimed

at future acts, and it is not intended to redress past wrongs.” Colandrea v. Wilde Lake

Cmty. Ass’n, Inc., 361 Md. 371, 394-95, 761 A.2d 899, 911 (2000) (ellipsis in original)

(citation, internal quotation marks, and emphasis omitted).

       Although the Maryland Rules do not define “order,” in Prince George’s Cnty. v.

Vieira, 340 Md. 651, 661, 667 A.2d 898, 903 (1995), we described an “order” as follows:

“[A]n ‘order’ emanates from a court and, in fact, constitutes a command or decree of the

court.” For purposes of contempt of a court order, the Court of Special Appeals has stated

that “the order must be sufficiently definite, certain, and specific in its terms so that the

party may understand precisely what conduct the order requires.” Droney v. Droney, 102



                                             - 17 -
Md. App. 672, 684, 651 A.2d 415, 421 (1995) (citations omitted). If the order is

sufficiently definite, then parties must comply with the dictates of the order, and a party

may be held in contempt for “willful” noncompliance. Royal Inv. Grp., LLC v. Wang, 183

Md. App. 406, 448, 961 A.2d 665, 689 (2008), cert. dismissed, 409 Md. 413, 975 A.2d 875

(2009).

       Here, it is plainly evident that the juvenile court’s September 27, 2013 order was an

“order” as that term is understood, and that it was an order that at a minimum granted

injunctive relief to Dustin. The record demonstrates that the juvenile court ordered DHMH

to develop, approve, and implement a plan to provide ongoing services to Dustin. As such,

the order granted injunctive relief because it was “a writ framed according to the

circumstances of the case commanding an act which the court regard[ed] as essential to

justice[.]” State Comm’n on Human Relations, 370 Md. at 139, 803 A.2d at 541. It is

obvious that the order was, indeed, an order. The juvenile court orally ruled and signed

the “Proposed Findings and Order” submitted by Dustin; in its oral ruling, the juvenile

court made factual findings, including findings consistent with those contained in Dustin’s

proposed findings, and determined on the record that Dustin was entitled to the relief that

he requested. The juvenile court then stated that it granted Dustin’s request that DHMH

perform the acts specified in the “proposed” order. After some discussion about a

requested alteration to the text of the “proposed” order, and the juvenile court’s resolution

of that request, the juvenile court announced that “[t]he order is signed”; clearly, that the

order was titled “Proposed Findings and Order” was of no significance at all. Put plainly,

by signing the “proposed” order, the juvenile court made the “proposed” order into an


                                           - 18 -
actual order, and clearly intended the order as a binding command to the parties. That the

juvenile court did not strike out the word “Proposed” in the title, or otherwise alter the

prefatory language (i.e., “Dustin [] requests” and “Dustin requests”), is not dispositive of

whether the order is, in fact, an order.11

       The record demonstrates that the juvenile court at a minimum granted mandatory

injunctive relief to Dustin, as confirmed by: (1) the positions taken by the parties in the

Court of Special Appeals and this Court, i.e., the lack of any contest whatsoever as to the

appealability of the order; and (2) more importantly, the juvenile court’s subsequent order

of December 2, 2013, requiring DHMH’s compliance with the September 27, 2013 order

by the close of business on December 9, 2013. Both parties had actual notice of the entry

of the September 27, 2013 order and its terms, as both were present at the hearing. See

Md. R. 15-502(d) (“An injunction is not binding on a person until that person has been

personally served with it or has received actual notice of it by any means.”). That the

docket entry simply noted entry of the order under the title of the order—“Proposed

Finding[s] and Order”—is of no consequence; it is clear that the courtroom clerk simply

entered the title of the document as the docket entry.

       In sum, we hold that the Court of Special Appeals erred in dismissing the appeal



       11
         Notably, when discussing the one proposed alteration to the order (striking out the
reference to DSS), and despite the juvenile court soliciting further comments on the order
prior to signing the order, neither Dustin nor DHMH requested that the word “Proposed”
or the prefatory language of “Dustin requests” be stricken from the order. In other words,
ostensibly, neither Dustin nor DHMH believed that the word “Proposed” or the prefatory
language rendered the order null.


                                             - 19 -
because the juvenile court’s order was appealable at a minimum as an interlocutory order

granting injunctive relief. See CJP § 12-303(3)(i). It is clear that, here, the juvenile court

signed an order setting forth the relief requested by Dustin, and both parties understood the

order to be the juvenile court’s command or decree. Having held that the appeal was

erroneously dismissed, we address the merits of the issues presented to this Court.12

                        II. Statutory Authority and Jurisdiction

       Dustin contends that the juvenile court was authorized to order DHMH to enter into

a plan to obtain “life-sustaining services” for him to continue after he reached age twenty-

one. Dustin argues that Md. Code Ann., Fam. Law (1984, 2012 Repl. Vol.) (“FL”) § 5-

324(b)(1)(ii)(7)(B) and (8) protect children with disabilities transitioning to adult care and

grant the juvenile court the power, before Dustin turned twenty-one, to order DHMH to

obtain ongoing care for him that would be needed after he turned twenty-one, and to order

DHMH to submit a plan of clinically appropriate services in the least restrictive setting for

him. Dustin asserts that the statute’s plain language is unambiguous in this regard. Dustin

maintains that the juvenile court’s common law parens patriae powers enable it to protect

him.

       DHMH responds that the juvenile court lacked the authority to order it to develop,

approve, and implement a plan to provide services to Dustin after his twenty-first birthday

because, under FL § 5-328(a)(2), the juvenile court had limited statutory jurisdiction



       12
         We hold that the September 27, 2013 order was appealable, at a minimum, as an
interlocutory order granting injunctive relief and, applying judicial restraint, we will not
address whether the order was also appealable as a final judgment.

                                            - 20 -
extending only until Dustin attained the age of twenty-one, and, under FL § 5-324(b)(1)(ii),

the juvenile court lacked the authority to order services after the conclusion of its

jurisdiction. DHMH argues that the plain language and legislative history of the statutes

confirm that the juvenile court lacked the authority to order it to provide services or funding

after Dustin’s twenty-first birthday.

       For the following reasons, we agree with Dustin.

       The statutes’ plain language leads to the conclusion that the juvenile court had the

authority to order DHMH to provide services for Dustin to continue after he reached age

twenty-one. “As a court of limited jurisdiction, the juvenile court may exercise only those

powers granted to it by statute.” In re Ryan W., 434 Md. 577, 602, 76 A.3d 1049, 1064

(2013) (citations omitted); see also Smith v. State, 399 Md. 565, 574, 924 A.2d 1175, 1180

(2007) (“We have held that juvenile courts, as statutorily created courts of limited

jurisdiction, may exercise only those powers expressly designated by statute.”). Pursuant

to FL § 5-328(a), if a local department is a child’s guardian, as is the circumstance here,

the juvenile court:

       (1) retains jurisdiction until:
               (i) the child attains 18 years of age; or
               (ii) the juvenile court finds the child to be eligible for emancipation;
       and

       (2) may continue jurisdiction until the child attains 21 years of age.

In other words, the juvenile court’s jurisdiction extends only “until the child attains 21

years of age.” FL § 5-328(a)(2).

       FL § 5-324(b)(1), concerning the grant of guardianship and accompanying order,



                                            - 21 -
provides, in pertinent part:

       In a separate order accompanying an order granting guardianship of a child,
       a juvenile court:

       ...

       (ii) consistent with the child’s best interests:

       ...

              7. shall direct the provision of any other service or taking of any other
              action as to the child’s education, health, and welfare, including:

              ...

                      B. for a child with a disability, services to obtain ongoing care,
                      if any, needed after the guardianship case ends; and

              8. may co-commit the child to the custody of [DHMH] and order
              [DHMH] to provide a plan for the child of clinically appropriate
              services in the least restrictive setting, in accordance with federal and
              State law[.13]

       We must construe FL § 5-328(a) and FL § 5-324(b)(1)(ii) to determine whether the

statutes authorized the juvenile court to order DHMH to provide services to Dustin after

his twenty-first birthday. In doing so, we reiterate: “In interpreting a statute, a court first

considers the statute’s language, which the court applies where the statute’s language is

unambiguous and clearly consistent with the statute’s apparent purpose.” Hailes v. State,

442 Md. 488, 495, 113 A.3d 608, 612 (2015) (citation and internal quotation marks

omitted).


       13
         FL § 5-324(b)(1)(ii) applies to orders that are issued at guardianship review
hearings. See FL § 5-326(a)(8)(viii) (“At each guardianship review hearing for a child, a
juvenile court shall: . . . take all other action that the juvenile court considers to be in the
child’s bests interests, including any order allowed under [FL] § 5-324(b)(1)(ii)[.]”).

                                             - 22 -
                                       Plain Language

       We unequivocally hold that the juvenile court had jurisdiction and the statutory

authority to order DHMH to develop and approve a plan that ensured that Dustin would

continue to receive services, where Dustin was not yet twenty-one years old when the

juvenile court issued its order and where such services were required to protect Dustin’s

health and welfare; in other words, the juvenile court had jurisdiction and statutory

authority to issue the September 27, 2013 order to DHMH to provide services for Dustin

after age twenty-one. By its plain language, FL § 5-328(a) provides that, in cases where

the local department is a child’s guardian, the juvenile court “retains jurisdiction[] until the

child attains 18 years of age[,]” but that it “may continue jurisdiction until the child attains

21 years of age.” (Paragraph break omitted). In other words, although the juvenile court’s

jurisdiction ordinarily ends once a child turns eighteen years old, the juvenile court’s

jurisdiction “may” extend until the child turns twenty-one years old. FL § 5-328(a)(2).

Indeed, when read in its logical order, FL § 5-328(a)(2) states, in its entirety: “If a local

department is a child’s guardian under this subtitle, a juvenile court: [] may continue

jurisdiction until the child attains 21 years of age.” (Paragraph break omitted). By contrast,

FL § 5-328(a)(1)(i) states, in its entirety: “If a local department is a child’s guardian under

this subtitle, a juvenile court: [] retains jurisdiction until[] the child attains 18 years of

age[.]” (Paragraph breaks omitted).

       FL § 5-328(a)(2)’s use of the word “may” is significant because it indicates a

legislative intent to provide the juvenile court with the discretion to extend its jurisdiction

over a guardianship matter past the ordinary cut-off date of a child’s eighteenth birthday.


                                             - 23 -
See, e.g., Anne Arundel Cnty. Ethics Comm’n v. Dvorak, 189 Md. App. 46, 83, 983 A.2d

557, 579 (2009) (“[T]he word ‘may,’ when used in a statute, usually implies some degree

of discretion.” (Citation and some internal quotation marks omitted)). In other words,

under FL § 5-328(a)(2), if the juvenile court exercises its discretion to extend its

jurisdiction in a guardianship proceeding past a child’s eighteenth birthday, the juvenile

court is not thereafter divested of jurisdiction in that guardianship proceeding until the child

turns twenty-one years old. Thus, the juvenile court has the authority to act, even if a child

is twenty years and three hundred and sixty-four days old. What this means is that the

juvenile court in the instant case had jurisdiction to issue both the September 27, 2013

order and the December 2, 2013 order because Dustin was twenty years old at the time

those orders were issued; indeed, Dustin did not turn twenty-one years old until December

16, 2013. FL § 5-328(a)(2)’s plain language leads to the conclusion that the juvenile

court’s jurisdiction continues until a child turns twenty-one, not that the juvenile court’s

order is no longer effective when a child reaches age twenty-one.

       Accordingly, we turn to FL § 5-324(b)(1)(ii)(7)(B) and (8) to determine whether the

juvenile court had the statutory authority to order DHMH to develop and approve a written

plan of clinically appropriate services in the least restrictive setting that ensured that Dustin

would continue to receive the services that he was then receiving.                       FL § 5-

324(b)(1)(ii)(7)(B) states:

       In a separate order accompanying an order granting guardianship of a child,
       a juvenile court: . . . consistent with the child’s best interests: . . . shall direct
       the provision of any other service or taking of any other action as to the
       child’s education, health, and welfare, including: . . . for a child with a
       disability, services to obtain ongoing care, if any, needed after the


                                              - 24 -
       guardianship case ends[.]

By its plain language, FL § 5-324(b)(1)(ii)(7)(B) provides that, prior to termination of the

guardianship case (i.e., before the juvenile court is divested of jurisdiction), the juvenile

court must order a party to provide any service or take any other action to obtain any

ongoing care needed to protect the health of a child with disabilities after he or she turns

twenty-one years old. In other words, FL § 5-324(b)(1)(ii)(7)(B)’s purpose is to ensure

that services are provided for, if needed, i.e., that care is in place before a child turns

twenty-one years old, so that there is no gap in care between the end of the juvenile

guardianship case and transition into the adult guardianship system.

       Indeed, such judicial action is mandated by FL § 5-324(b)(1)(ii)(7)(B), which

provides that the juvenile court “shall direct” the provision of such services. See, e.g.,

Dove v. State, 415 Md. 727, 738, 4 A.3d 976, 982 (2010) (“[T]he word ‘shall’ indicates

the intent that a provision is mandatory.” (Citations omitted)). Furthermore, FL § 5-

324(b)(1)(ii)(7)(B)’s plain language—specifically, “any other service or taking of any

other action”—encompasses a multitude and variety of services or actions. “Any” means,

in relevant part, “one, some, or all indiscriminately of whatever quantity” and is “used to

indicate a maximum or whole[.]” Any, Merriam-Webster (2015), http://www.merriam-

webster.com/dictionary/any [http://perma.cc/W9FK-M476]. “Service” means “help, use,

benefit” or a “contribution to the welfare of others[,]” and can include “a facility supplying

some public demand[.]”         Service, Merriam-Webster (2015), http://www.merriam-

webster.com/dictionary/service [http://perma.cc/NA66-8PYS].           And, “action” means

“[t]he process of doing something; conduct or behavior” or “[a] thing done[.]” Black’s


                                            - 25 -
Law Dictionary (10th ed. 2014). Thus, FL § 5-324(b)(1)(ii)(7)(B) authorizes—indeed,

requires—the juvenile court to order any service or action, without limitation, consistent

with the child’s bests interests.

       In the case of “a child with a disability,” FL § 5-324(b)(1)(ii)(7)(B) requires the

juvenile court to direct the provisions of “services to obtain ongoing care, if any, needed

after the guardianship case ends[.]” “Obtain” means “to gain or get (something) usually

by effort” or “to gain or attain usually by planned action or effort[.]” Obtain, Merriam-

Webster              (2015),            http://www.merriam-webster.com/dictionary/obtain

[http://perma.cc/UH42-KJLE].        “Ongoing” means “continuing to exist, happen, or

progress” or “continuing without reaching an end[.]” Ongoing, Merriam-Webster (2015),

http://www.merriam-webster.com/dictionary/ongoing             [http://perma.cc/R2QK-J9LU].

And, “care” means “things that are done to keep someone healthy, safe, etc.[,]” and clearly

encompasses foster care and nursing care.                Care, Merriam-Webster (2015),

http://www.merriam-webster.com/dictionary/care [http://perma.cc/C8JN-V8VU]. Thus,

FL § 5-324(b)(1)(ii)(7)(B)’s plain language requires that the juvenile court take action

before a child with a disability turns twenty-one years old (i.e., before the guardianship

case ends) to direct the provision of services needed to obtain ongoing care that the child

will require after turning twenty-one years old.

       In short, FL § 5-324(b)(1)(ii)(7)(B) unambiguously provides that, while a juvenile

court has jurisdiction in a guardianship case (i.e., before a child turns twenty-one years old,

assuming the juvenile court has exercised its discretion to extend its jurisdiction pursuant

to FL § 3-528(a)(2)), the juvenile court is required, consistent with the best interests of a


                                            - 26 -
child with a disability, to direct the provision of any service or the taking of any action

necessary for the child’s health and welfare, including services to obtain ongoing care that

may be needed after the guardianship case ends. Here, the juvenile court acted in

accordance with the express authority conferred on it by FL § 5-324(b)(1)(ii)(7)(B). In the

September 27, 2013 order, the juvenile court directed DHMH to take action to ensure that

Dustin continued receiving ongoing services necessary for his health and well-being. As

discussed above, because Dustin was twenty years old at the time, the juvenile court had

jurisdiction over the guardianship case.        And, as Dustin is disabled, FL § 5-

324(b)(1)(ii)(7)(B) directed the juvenile court to take action before Dustin turned twenty-

one years old to obtain the ongoing care that Dustin would need after the guardianship case

ended on his twenty-first birthday.

       We perceive no merit in DHMH’s contention that FL § 5-324(b)(1)(ii)(7)(B) limits

the juvenile court’s authority to order the guardian to apply for public benefits or

entitlements that would take effect after a child turns twenty-one years old, and that the

juvenile court could not order the guardian or another to provide a particular service after

the guardianship case ends. As an initial matter, FL § 5-324(b)(1)(ii)(7)(B)’s plain

language does not limit the services or actions that the juvenile court can and must order;

indeed, FL § 5-324(b)(1)(ii)(7)(B) authorizes the juvenile court to order any and all

services needed to obtain ongoing care for a child with a disability, not just services that

assist the child in obtaining care once he or she turns twenty-one years old. And, lest there

be any confusion, we reiterate that FL § 5-324(b)(1)(ii)(7)(B) authorizes the juvenile court

to order services to obtain ongoing care needed after the guardianship case ends; FL § 5-


                                           - 27 -
324(b)(1)(ii)(7)(B) does not extend the juvenile court’s jurisdiction or otherwise permit the

juvenile court, after the guardianship case has ended, to direct the provision of services or

the taking of actions. Stated otherwise, FL § 5-324(b)(1)(ii)(7)(B) authorizes the juvenile

court, while it has jurisdiction and while the guardianship case is ongoing, to order the

provision of services to obtain ongoing care to be provided after the guardianship case

ends, but FL § 5-324(b)(1)(ii)(7)(B) does not authorize the juvenile court to order anything

once the guardianship case has ended. Had the juvenile court issued its order after Dustin’s

twenty-first birthday, our analysis in this case would differ. Simply put, though, FL § 5-

324(b)(1)(ii)(7)(B) does not run afoul of the jurisdiction granted to the juvenile court by

FL § 5-328(a), but instead grants the juvenile court the authority to order services to obtain

ongoing care in the case of a child with a disability while the juvenile court has jurisdiction.

       Moreover, FL § 5-324(b)(1)(ii)(7), unlike other subsubparagraphs in FL § 5-

324(b)(1)(ii), does not limit the juvenile court to ordering DSS to take action or provide

services, but rather authorizes the juvenile court to direct the provision of any services or

the taking of any action as to the child’s welfare. For example, FL § 5-324(b)(1)(ii)(2)

states that the juvenile court “may direct provision of services by a local department [of

social services] to: A. the child; or B. the child’s caregiver[.]” (Paragraph breaks omitted).

And, FL § 5-324(b)(1)(ii)(3) states that the juvenile court, “subject to a local department

[of social services] retaining legal guardianship, may award to a caregiver limited authority

to make an emergency or ordinary decision as to the child’s care, education, mental or

physical health, or welfare[.]”      Because FL § 5-324(b)(1)(ii) includes language in

subsubparagraphs (2) and (3) limiting the juvenile court’s order to DSS, but does not


                                             - 28 -
contain such language in subsubparagraph (7), such an omission is presumed to be

intentional. See, e.g., Miller v. Miller, 142 Md. App. 239, 251, 788 A.2d 717, 723, aff’d

sub nom. Goldberg v. Miller, 371 Md. 591, 810 A.2d 947 (2002) (Using one of the rules

of statutory construction, negative implication, in a particular Supreme Court case, “the

Court reasoned that, when Congress included particular language in one section of a statute,

but omitted it in another section of the same act, it could be presumed that Congress acted

intentionally and purposely in the disparate inclusion or exclusion.” (Citations omitted)).

       FL § 5-324(b)(1)(ii)(8) provides that, consistent with a child’s best interest, the

juvenile court “may co-commit the child to the custody of [DHMH] and order [DHMH] to

provide a plan for the child of clinically appropriate services in the least restrictive setting,

in accordance with federal and State law[.]” By its plain language, FL § 5-324(b)(1)(ii)(8)

authorizes the juvenile court to order DHMH to submit a plan of clinically appropriate

services in the least restrictive setting for a child who is co-committed to DHMH. That is

exactly what occurred here. Dustin was already co-committed to DHMH as of April 2013,

and the juvenile court ordered DHMH to develop and approve a plan of clinically

appropriate services—including “24/7, one-on-one skilled nursing care provided by

registered nurses”—to serve Dustin in the P. home, which the juvenile court determined to

be the least restrictive setting. Indeed, given the juvenile court’s factual findings—which

DHMH has not challenged in this Court—we have no difficulty in concluding that the

juvenile court was correct in ordering DHMH to develop and provide a plan for the

minimum level of clinically appropriate services necessary for Dustin in the P. home. FL

§ 5-324(b)(1)(ii)(8) is unambiguous, and the juvenile court adhered to it in this case.


                                             - 29 -
       We are unpersuaded by DHMH’s contention that FL § 5-324(b)(1)(ii)(8) does not

permit the juvenile court to order “specific services[.]” The September 27, 2013 order

directed DHMH “to develop and approve a written plan that ensure[d] that Dustin w[ould]

continue to receive all of the services and supports [that] he [was then] current[ly]

receiving[.]” The order left the contours of the plan up to DHMH, which had the flexibility

and discretion on how to fashion a plan that complied with the requirement of providing

Dustin with the services and supports that he had been receiving for a number of years

prior to the guardianship review hearing. For example, nothing in the juvenile court’s order

required DHMH to continue using MedSource as the provider of Dustin’s nursing care.

Indeed, how to comply with the juvenile court’s order and which providers to use were left

entirely to DHMH. When read in context of the juvenile court’s factual findings, the

juvenile court’s order directed DHMH to provide a specific level of care because DHMH’s

plan failed to provide clinically appropriate services in the least restrictive setting. And, in

any event, pursuant to FL § 5-324(b)(1)(ii)(8), in conjunction with FL § 5-

324(b)(1)(ii)(7)(B), the juvenile court had the authority not only to order DHMH to provide

a plan for Dustin of clinically appropriate services in the least restrictive setting, but also

to direct the provision of services to obtain ongoing care for Dustin to continue after his

twenty-first birthday (i.e., to order DHMH to implement the plan so that Dustin would

continue receiving the services he was then receiving).

       In sum, we hold that, under the plain language of FL §§ 3-528(a)(2), 3-

524(b)(1)(ii)(7)(B), and 3-524(b)(1)(ii)(8), the juvenile court had both the jurisdiction and

statutory authority to order DHMH to develop and approve a written plan of clinically


                                             - 30 -
appropriate services in the least restrictive setting that ensured that Dustin would continue

to receive the services that he was then receiving, where Dustin was not yet twenty-one

years old when the juvenile court issued its order, where such services were required to

protect Dustin’s health and welfare, and where it was necessary for the juvenile court to

order services to bridge the gap as Dustin transitioned from his juvenile guardianship case

to the adult guardianship system.14

                                  Relevant Legislative History

          Although the plain language of the relevant statutes is unambiguous and our analysis

could end at this point, we nonetheless address the legislative history on which DHMH

relies.

          We are aware that, in 2013, the General Assembly considered and rejected a

proposal to amend FL § 5-328 to extend the juvenile court’s jurisdiction over cases

involving children who are medically fragile until age twenty-three; the General Assembly

also rejected an amendment that would have authorized the juvenile court to review the

content and enforcement of certain plans with respect to medically fragile children. See

S.B.       1010,    Third     Reading     (Mar.     29,    2013),    at      6,   available   at

http://www.mgaleg.maryland.gov/2013RS/bills/sb/sb1010t.pdf                [http://perma.cc/E6LY-

WGC8]. Specifically, Senate Bill 1010 would have amended FL § 5-328(a)(2), such that

the statute would have read as follows:

          (a) If a local department is a child’s guardian under this subtitle, a juvenile
          court:

          14
         In the subsection entitled “The Bridge,” infra, we explain the precise contours of
the bridge.

                                              - 31 -
          ...

          (2) may continue jurisdiction:

                     (I) until the child attains 21 years of age; OR

              (II) IF THE CHILD IS MEDICALLY FRAGILE AND HAS A
          DEVELOPMENTAL DISABILITY, FOR 2 ADDITIONAL YEARS
          AFTER THE CHILD ATTAINS 21 YEARS OF AGE FOR THE
          JUVENILE COURT TO REVIEW, AS NECESSARY, THE
          CONTENT, IMPLEMENTATION, AND ENFORCEMENT OF THE
          CHILD’S TRANSITION PLAN, INDIVIDUAL SERVICE PLAN, OR
          SERVICE FUNDING PLAN DEVELOPED AND IMPLEMENTED
          UNDER § 5-525.3 OF THIS TITLE OR § 7-804 OF THE HEALTH –
          GENERAL ARTICLE.

Id. (bolding and underlining in original). Senate Bill 1010 was passed by the Senate before

failing         in     the    House     of     Delegates.        See   S.B.   1010,   History,

http://mgaleg.maryland.gov/webmga/frmMain.aspx?pid=billpage&stab=03&id=sb1010&

tab=subject3&ys=2013rs [http://perma.cc/W6QB-XYAN].

          DHMH’s reliance on this legislative history is a red herring. Whether the General

Assembly rejected an amendment to extend the juvenile court’s jurisdiction in guardianship

cases to age twenty-three in the case of medically fragile children has no bearing

whatsoever in this case, where the juvenile court acted while it had jurisdiction, i.e., before

Dustin turned twenty-one years old. Thus, that the General Assembly rejected such an

amendment extending the juvenile court’s jurisdiction is simply not relevant and does not

assist this Court with ascertaining the General Assembly’s intent as to a juvenile court’s

authority when it has jurisdiction; indeed, what can be gleaned from the rejection of the

proposed amendment is that the General Assembly “did not intend to achieve the results



                                                  - 32 -
that the amendment would have achieved, if adopted.” State v. Bell, 351 Md. 709, 721,

720 A.2d 311, 317 (1998) (citations omitted). Thus, that the General Assembly did not

intend to extend the juvenile court’s jurisdiction in guardianship cases to age twenty-three

in the case of medically fragile children is of no consequence.

       The General Assembly enacted FL § 5-324 as part of the Permanency for Families

and Children Act of 2005. See 2005 Md. Laws 2581, 2628-29 (Ch. 464, S.B. 710). As

originally proposed, FL § 5-324(b)(1)(ii) contained only seven subsubparagraphs,

including FL § 5-324(b)(1)(ii)(7), but not FL § 5-324(b)(1)(ii)(8). See S.B. 710, First

Reading        (Feb.        4,        2005),         at       50-52,        available      at

http://www.mgaleg.maryland.gov/2005rs/bills/sb/sb0710f.pdf             [http://perma.cc/BP27-

VAAF]. However, the Public Justice Center, a non-profit legal organization, supported by

the Foster Care Court Improvement Project, proposed adding an eighth subsubparagraph

to what would become FL § 5-324(b)(1)(ii) to read as follows:

       (8) May co-commit the child to the custody of the Department of Health and
       Mental Hygiene and order the Department of Health and Mental Hygiene to
       provide such services as the court finds to be in the child’s best interest.

Letter from Kevin Slayton, Policy Director of the Public Justice Center, to Brian E. Frosh,

Chairperson, and Members of the Judicial Proceedings Committee (Feb. 23, 2005).

According to the Public Justice Center:

       This additional language is needed to ensure that the court has all
       appropriate options available to meet the needs of these children. The
       court may find it necessary to order such co-commitment for children with
       severe developmental disabilities or complex medical issues. [Senate B]ill
       [710,] as currently drafted[,] gives the court a finite list of choices, does not
       address this option, and does not include any broad catch-all language
       permitting the court to make other orders that it considers to be in the best


                                            - 33 -
       interest of the child.

Id. (emphasis added). In its memorandum supporting amending FL § 5-324(b)(1)(ii) to

add the eighth subsubparagraph proposed by the Public Justice Center, the Foster Care

Court Improvement Project explained why it supported the amendment, stating:

       [DHMH] would have the same fiscal responsibility to provide services to
       severely disabled children as they do now. The amended bill would simply
       make [DHMH] legally responsible. These are the same children that the
       court already has the authority under the [Child in Need of Assistance] statute
       . . . to co-commit to DSS and DHMH. Please also note that very few cases
       would be affected since there are few severely disabled children that go
       through a [termination of parental rights] process.

Memorandum from Althea R. Stewart Jones, Director of the Foster Care Court

Improvement Project, to Delegate Theodore J. Sophocleus (Apr. 6, 2005).

       Ultimately, the Senate amended Senate Bill 710 to add subsubparagraph FL § 5-

324(b)(1)(ii)(8) as proposed by the Public Justice Center, except for substituting “any

services” for “such services.” Amendments to Senate Bill No. 710 (First Reading File

Bill), Judicial Proceedings Committee (Mar. 22, 2005), at 1, available at

http://www.mgaleg.maryland.gov/2005rs/amds/bil_0000/sb0710_07897801.pdf [http://

perma.cc/KY89-BJVL]. DHMH objected to the breadth of the proposed language and

opposed Senate Bill 710 as amended, urging the Judicial Proceedings Committee to issue

“an unfavorable report.”        As a result, the House of Delegates revised FL § 5-

324(b)(1)(ii)(8) to eliminate the phrase “any services that the court finds to be in the child’s

best interests” and replace it with the phrase “a plan for the child of clinically appropriate

services in the least restrictive setting, in accordance with federal and State law.”

Amendment to Senate Bill No. 710 (Third Reading File Bill), Delegate Hubbard (Apr. 8,


                                             - 34 -
2005), available at http://www.mgaleg.maryland.gov/2005rs/amds/bil_0000/sb0710_8936

2402.pdf [http:// perma.cc/6W5C-W5SQ]; see also 2005 Md. Laws at 2629. Notably, the

House of Delegates did not oppose Senate Bill 710 in its entirety as DHMH urged, but

instead amended and passed Senate Bill 710. Accordingly, the General Assembly enacted

FL § 5-324(b)(1)(ii)(8) as amended by the House of Delegates. See 2005 Md. Laws at

2629. Amending the language in Senate Bill 710 from “any services that the court finds to

be in the child’s best interests” to the language currently in FL § 5-324(b)(1)(ii)(8)—“a

plan for the child of clinically appropriate services in the least restrictive setting, in

accordance with federal and State law”—demonstrates only the General Assembly’s intent

to narrow the scope of the juvenile court’s order under FL § 5-324(b)(1)(ii)(8). Indeed, the

amended language still authorizes the juvenile court to order DHMH to provide such a plan

where a child is co-committed to DHMH. Moreover, we note that amendment to FL § 5-

324(b)(1)(ii)(8) before its enactment has no effect whatsoever on FL § 5-

324(b)(1)(ii)(7)(B)’s plain language, and does not demonstrate any legislative intent to

limit the juvenile court to particular boundaries when ordering the provision of services or

actions to obtain needed ongoing care for a child with a disability.

       Additionally, Senate Bill 710’s Fiscal and Policy Note addressed the impact of

Senate Bill 710 on DHMH, noting at the outset that there was a “[p]otential significant

general fund expenditure increase for . . . DHMH[] to provide plans for clinically

appropriate treatment services that may be ordered by a juvenile court.” S.B. 710 Fiscal

and   Policy   Note    Revised,    at   1,    available   at   http://www.mgaleg.maryland.

gov/2005rs/fnotes/bil_0000/sb0710.pdf [http://perma.cc/6WVN-7YW8].             Senate Bill


                                             - 35 -
710’s Fiscal and Policy Note later explained in greater detail:

       There could be a potentially significant increase in general fund expenditures
       for DHMH to provide the services that may be required by [Senate B]ill[
       710].

       [Senate B]ill [710] authorizes a juvenile court to co-commit a child who is
       the subject of a guardianship petition to the custody of DHMH, as well as to
       a local department of social services. DHMH may then be ordered to provide
       a plan of clinically appropriate treatment services for the child in the least
       restrictive setting that conforms to State and federal law. The order for co-
       commitment could affect the Administrations of Medical Care Programs,
       Mental Hygiene, and Developmental Disabilities. DHMH advises that while
       some services may already be provided to these children if they are
       Medicaid-eligible and the services are considered medically necessary, there
       is still likely to be a significant fiscal impact, affecting . . . DDA[] to the
       greatest degree.

       According to the Judiciary, 895 guardianship petitions were filed in circuit
       courts in fiscal 2004. [The Department of Human Resources] advises that as
       many as 250 children annually could be co-committed to DHMH under the
       provisions of [Senate B]ill[ 710]. However, the Department of Legislative
       Services advises that because the juvenile court only has discretion to co-
       commit children to DHMH and is not mandated to do so, there is insufficient
       data to estimate accurately how many children a juvenile court may decide
       to order into a co-custody arrangement with DHMH for services. Also,
       [Senate B]ill [710] requires that DHMH provide a plan for clinically
       appropriate treatment, but does not specifically require that DHMH
       implement the plan. If DHMH provided a plan for treatment services only,
       that could substantially mitigate the additional costs of [Senate B]ill[ 710].
       However, by way of illustration, general fund expenditures for DHMH could
       increase by $10 million annually if a juvenile court co-committed 125
       children to the custody of DDA annually, DDA was ordered to provide a
       clinically appropriate treatment plan for each child, and DDA was ordered to
       implement each plan.

Id. at 6-7 (emphasis in original). In other words, Senate Bill 710’s Fiscal and Policy Note

expressly recognized that, although Senate Bill 710—specifically, what is now FL § 5-

324(b)(1)(ii)(8)—“does not specifically require that DHMH implement the plan” that a

juvenile court may order it to provide, the juvenile court could order DHMH to “implement


                                           - 36 -
each plan[,]” in which circumstance, there “could be a potentially significant increase in

general fund expenditures for DHMH to provide the services that may be required[.]” Id.

at 6-7. Thus, Senate Bill 710’s Fiscal and Policy Note bolsters our reading of FL §§ 5-

324(b)(1)(ii)(7)(B) and (8)—that FL § 5-324(b)(1)(ii)(8) authorizes the juvenile court to

order DHMH to provide a written plan of clinically appropriate services in the least

restrictive setting, and FL § 5-324(b)(1)(ii)(7)(B) authorizes the juvenile court to order

DHMH to implement that plan and, indeed, provide any other service or take any other

action to obtain ongoing care for a child with a disability that is needed after the

guardianship case ends. In short, the legislative history on which DHMH relies does not

alter the plain meaning of FL §§ 5-324(b)(1)(ii)(7)(B) and (8), but rather supports

affirmance of the juvenile court’s orders.

                         Common Law Parens Patriae Authority

       In addition to having both jurisdiction and statutory authority to issue the September

27, 2013 order and the December 2, 2013 order, the juvenile court had authority to act in

accord with Dustin’s best interests pursuant to its common law parens patriae authority.

In Wentzel v. Montgomery Gen. Hosp., Inc., 293 Md. 685, 702, 447 A.2d 1244, 1253

(1982), we described parens patriae authority, stating:

       The parens patriae jurisdiction of circuit courts in this State is well
       established. The words “parens patriae,” meaning “father of the country,”
       refer to the State’s sovereign power of guardianship over minors and other
       persons under disability. It is a fundamental common law concept that the
       jurisdiction of courts of equity over such persons is plenary so as to afford
       whatever relief may be necessary to protect the individual’s best interests.

(Citations omitted). And, more recently, in In re Najasha B., 409 Md. 20, 33-34, 972 A.2d



                                             - 37 -
845, 852-53 (2009), in the context of a child in need of assistance case, we elaborated:

       The State of Maryland has a parens patriae interest in caring for those, such
       as minors, who cannot care for themselves and the child’s welfare is a
       consideration that is of transcendent importance when the child might be in
       jeopardy. In furtherance of this interest, we have recognized that in cases
       where abuse or neglect is evidence, particularly in a [child in need of
       assistance] case, the court’s role is necessarily more pro-active. The juvenile
       court, acting under the State’s parens patriae authority, is in the unique
       position to marshal the applicable facts, assess the situation, and determine
       the correct means of fulfilling a child’s best interests.

(Citations, ellipsis, and internal quotation marks omitted). To that end, in Montgomery

Cnty. Dep’t of Soc. Servs. v. Sanders, 38 Md. App. 406, 418, 381 A.2d 1154, 1162 (1977),

the Court of Special Appeals stated that the juvenile court “stands as a guardian of all

children, and may interfere at any time and in any way to protect and advance [a child’s]

welfare and interests.” (Citation and internal quotation marks omitted).

       Here, the juvenile court had broad authority under its common law parens patriae

authority to act in Dustin’s best interests to provide for Dustin’s ongoing care as he aged

out of the juvenile guardianship system and transitioned into the adult guardianship system,

particularly where Dustin is a child with extraordinary disabilities who cannot care for

himself. The State has the ultimate responsibility for the health and welfare of those

children with disabilities who are under guardianship.          Thus, even if FL §§ 5-

324(b)(1)(ii)(7)(B) and (8) were ambiguous as to the juvenile court’s authority—which

they are not—we would nevertheless hold that, under the circumstances of this case,

involving a child indisputably in need of life-sustaining services, common law parens

patriae authority empowered the juvenile court to act as it did to issue an order requiring

DHMH to have ongoing care in place for Dustin after he turns twenty-one years old and


                                           - 38 -
ages out of the child welfare system. Stated otherwise, absent clear statutory language

prohibiting the juvenile court from acting as it did, the juvenile court had inherent authority

and discretion pursuant to its common law parens patriae authority to act to provide life-

sustaining services.

                                   Practical Considerations

       Additionally, practical concerns support our holding. As Amici curiae15 explain, if

the juvenile court were not authorized to order that clinically appropriate services in the

least restrictive setting be provided and in place before a child ages out of the child welfare

system, “gaps or outright lapses in care would almost certainly occur.” Brief of Amici

Curiae First Star, Inc., et al. in Support of Dustin, at 22. This outcome would clearly run

afoul of the juvenile court’s responsibility to act in the best interests of a child and to protect

the child’s health and welfare. As such, Amici curiae contend that the authority exercised

by the juvenile court in this case is an authority that is broadly exercised by juvenile courts

across the State:

       [T]he sheer breadth of juvenile court orders that would be precluded under
       DHMH’s view would work a sea change in the practical—and long
       unquestioned—operation of the juvenile court. Such a change would have
       significant if not disastrous consequences, not only for guardianship children
       but for the administrability of the child welfare system. The juvenile courts
       are responsible for managing guardianship cases and determining the

       15
         Amici curiae “include non-profit organizations, professional associations, and
private law firms dedicated to protecting the rights of children and at-risk populations[,]”
namely: First Star, Inc.; Advocates for Children and Youth; the Baltimore Child Abuse
Center; the Coalition to Protect Maryland’s Children; the Family Tree; the Franklin Law
Group, P.C.; Hope Forward, Inc.; the Law Offices of Darlene A. Wakefield, P.A.; the
Maryland Chapter of the National Association of Social Workers; the Maryland State
Council on Child Abuse and Neglect; the Public Justice Center; and Randall & Sonnier,
LLC.

                                              - 39 -
       appropriate level of care for guardianship children, and in that capacity
       juvenile courts have routinely ordered state agencies to provide a broad array
       of services—everything from drug treatment, psychological and
       neuropsychological evaluations, therapy and medical devices[,] to housing
       assistance, vocational training, and transportation assistance. Precluding the
       juvenile court from issuing such orders, as DHMH’s position here would do,
       would fundamentally alter the juvenile court’s authority, and would, as a
       practical matter, strip that court of its central role in managing guardianship
       cases. Not only would such a result be harmful to guardianship children, but
       it would also create serious fiscal and administrative problems for the [S]tate.
       If the juvenile court is found to lack the authority to order state agencies to
       provide the broad range of services that it currently orders, then disputes over
       whether the service is necessary and who should pay for it will be pursued
       through the administrative appeal process. That route will be expensive,
       cumbersome, and inefficient—serving neither the interests of guardianship
       children or the [S]tate.

According to Amici curiae, adopting “DHMH’s position would strip the juvenile court of

its ability to enter numerous orders for which its authority had previously been

unquestioned.” To the extent that Amici curiae are correct, for this Court to essentially pull

the rug out from under the juvenile court and read FL §§ 5-324(b)(1)(ii)(7)(B) and (8)

contrary to their plain language would render uncertainty throughout the juvenile courts of

this State, and would render juvenile courts unable to enter orders consistent with the best

interests of the child. We decline to do so.

                                        “The Bridge”

       As a final matter, although we hold that the juvenile court had statutory authority

under FL §§ 5-324(b)(1)(ii)(7)(B) and (8) to act as it did, that statute serves to provide a

bridge in services as a child transitions from the juvenile guardianship system and into the

adult guardianship system. In other words, FL §§ 5-324(b)(1)(ii)(7)(B) and (8) do not serve

as the basis for creating an entitlement to particular services for all time.



                                             - 40 -
       Indeed, we pause to make clear that the juvenile court may order services pursuant

to FL §§ 5-324(b)(1)(ii)(7)(B) and (8) to bridge the gap as Dustin transitions from a

juvenile guardianship to an adult guardianship and obtains services through the adult

guardianship system. The services ordered by the juvenile court cannot and do not continue

necessarily until Dustin’s demise. Rather, services ordered by the juvenile court to bridge

the gap continue only until such time as the child transitions into an adult guardianship and

his or her guardian(s) seeks authorization for the provision of the same or substantially

similar services as those ordered by the juvenile court through the Medicaid fair hearing

process. See Code of Maryland Regulations 10.01.04–10.01.12 (“Fair Hearing Appeals

Under the Maryland State Medical Assistance Program”). The burden is on the child’s

guardian to proceed with the adult guardianship process and to seek the Medicaid fair

hearing; the child’s guardian cannot stand idle and do nothing after a juvenile court orders

a bridge in services. Thus, here, the burden is on Mr. and Mrs. P. to proceed with moving

Dustin into the adult guardianship system,16 and, if DHMH persists in wanting to provide

services different materially than as directed by the juvenile court, to seek a Medicaid fair

hearing to obtain the same or substantially similar services as those ordered by the juvenile

court as necessary to protect Dustin’s health and welfare going forward. DHMH should

have every incentive to assist Mr. and Mrs. P. through the process. In the meantime, the

juvenile court’s order, which was lawfully issued pursuant to the juvenile court’s statutory

and parens patriae authority, remains in effect, and the juvenile court has the power to


       16
        It is our understanding that Mr. and Mrs. P. were, in fact, awarded adult
guardianship of Dustin after he turned twenty-one years old.

                                           - 41 -
enforce its order until such time as Dustin goes through the Medicaid fair hearing process

(if necessary) and is provided the life-sustaining services he requires. See CJP § 1-202(a)

(“A court may exercise the power to punish for contempt of court or to compel compliance

with its commands in the manner prescribed by Title 15, Chapter 200 of the Maryland

Rules.”); Md. R. 15-205–207 (Constructive Contempt); Dodson v. Dodson, 380 Md. 438,

448, 845 A.2d 1194, 1199 (2004) (“[T]he purpose of civil contempt is to coerce present or

future compliance with a court order, whereas imposing a sanction for past misconduct is

the function of criminal contempt.” (Citation omitted)). Obviously, the juvenile court

anticipated the ability to enforce its order. In its order of December 2, 2013, the juvenile

court ordered a review scheduled for December 12, 2013, four days before Dustin turned

twenty-one; it would be illogical to conclude that the juvenile court intended for DHMH’s

plan to be effective for only four days until Dustin’s twenty-first birthday on December 16,

2013.

                                        Conclusion

        In conclusion, we reiterate that we hold that the juvenile court had jurisdiction and

statutory authority to order DHMH to develop and approve a written plan of clinically

appropriate services in the least restrictive setting that ensured that Dustin would continue

to receive the services that he was then receiving, where Dustin was not yet twenty-one

years old when the juvenile court issued its order and where such services were required to

protect Dustin’s health and welfare, and where the juvenile court’s order served to bridge

the gap in services as Dustin transitioned from his juvenile guardianship case to adult

guardianship care.


                                            - 42 -
                                III. Separation of Powers

       DHMH contends that the juvenile court’s order violates the separation of powers

because it interferes with DHMH’s “administration of its programs and budget by ordering

services without regard to the funds appropriated to pay for such services or [DHMH]’s

regulations governing the provision of such services[.]” On the other hand, Dustin

contends that the juvenile court’s order does not violate the separation of powers because

it acted pursuant to express statutory authority. We agree with Dustin and explain.

       Article 8 of the Maryland Declaration of Rights provides: “That the Legislative,

Executive and Judicial powers of Government ought to be forever separate and distinct

from each other; and no person exercising the functions of one of said Departments shall

assume or discharge the duties of any other.” Article 8 of the Maryland Declaration of

Rights “explicitly prohibit[s] one branch of government from assuming or usurping the

power of any other branch.” Getty v. Carroll Cnty. Bd. of Elections, 399 Md. 710, 730,

926 A.2d 216, 229 (2007). In O’Hara v. Kovens, 92 Md. App. 9, 20, 606 A.2d 286, 291,

cert. denied, 328 Md. 93, 612 A.2d 1316 (1992), cert. denied, 507 U.S. 920 (1993), the

Court of Special Appeals remarked that “[t]here is no concept more fundamental to our

system of government than the doctrine of separation of powers among the legislative,

executive, and judicial branches.” Nevertheless, “[d]espite its language, the [separation of

powers] doctrine has never been so rigidly applied,” as Article “8 of the Maryland

Declaration of Rights does not impose a complete separation [among] the branches of

government.” McCulloch v. Glendening, 347 Md. 272, 283, 701 A.2d 99, 104 (1997)

(citation and internal quotation marks omitted).


                                           - 43 -
       Here, the juvenile court did not violate the separation of powers. As discussed

above, FL §§ 5-328(a)(2), 5-324(b)(1)(ii)(7)(B), and 5-324(b)(1)(ii)(8) expressly

authorized and empowered the juvenile court to act as it did. As Dustin’s counsel pointed

out in his brief and at oral argument, the issue is not whether the juvenile court improperly

exercised judicial power to the detriment of the executive branch, but instead the issue is

one of statutory interpretation, i.e., whether the General Assembly delegated the authority

to the juvenile court to act as it did in this case. Perhaps tellingly, DHMH does not contend

that the General Assembly lacked the authority to enact the statutes at issue in this case or

that the statutes themselves are unconstitutional. We note that “enactments of the [General

Assembly] are presumed to be constitutionally valid and [] this presumption prevails until

it appears that the [statute] is invalid or obnoxious to the expressed terms of the

Constitution or to the necessary implication afforded by, or flowing from, such expressed

provisions.” Dep’t of Nat. Res. v. Linchester Sand & Gravel Corp., 274 Md. 211, 218, 334

A.2d 514, 520 (1975) (citations omitted).17 Absent any argument by DHMH that the


       17
         DHMH’s reliance on Md. State Dep’t of Health and Mental Hygiene v. Prince
George’s Cnty. Dep’t of Soc. Servs., 47 Md. App. 436, 423 A.2d 589 (1980) is misplaced.
In that case, the Court of Special Appeals held that a juvenile court lacked jurisdiction to
order DHMH to pay for the costs of maintaining a child in need of assistance in a private
hospital. See id. at 441, 423 A.2d 592. After concluding that the juvenile court lacked the
authority to order DHMH to pay for the child’s care at a private hospital, holding that the
statute at issue “empower[ed] the court to commit a child to the custody of DHMH[, but
did] not confer upon the court any right to mandate the specific terms of the
commitment[,]” id. at 445, 423 A.2d at 594, the Court of Special Appeals addressed, in
dicta, the separation of powers doctrine and concluded that the juvenile court’s order
“invade[d] the Executive department by directing the Secretary of DHMH to pay out
monies for a purpose not funded by the [General Assembly] nor requested by the
Executive[,]” and “intruded on the Legislative Branch by directing the funding of [the


                                           - 44 -
statutes at issue are unconstitutional or that the General Assembly improperly delegated

authority to the juvenile court, we discern no basis on which to conclude that the juvenile

court violated the separation of powers in the instant case, where it acted according to

express statutory authority.18




child]’s private hospital confinement[,]” id. at 452, 423 A.2d at 597. Notably, the
discussion of the separation of powers doctrine was dicta. And, as discussed in In re
Demetrius J., 321 Md. 468, 476, 583 A.2d 258, 262 (1991), the statute at issue in Md. State
Dep’t of Health and Mental Hygiene was later amended to “permit[] the court to name the
type of facility but generally bestow[ed] no authority on the court to specify a particular
facility.” Thus, as to that point, Md. State Dep’t of Health and Mental Hygiene is no longer
good law.
        18
           In its brief, DHMH also contends that the juvenile court lacked the authority to
enter the order because Dustin failed to exhaust his administrative remedies to challenge
DHMH’s plan for providing services to him after he turned twenty-one before seeking
relief from the juvenile court. According to DHMH, Dustin was required to challenge its
plan through the Medicaid fair hearing process. We need not address the issue because we
denied the cross-petition for a writ of certiorari, in which DHMH raised the issue;
significantly, Dustin did not raise an issue as to exhaustion of administrative remedies in
the petition for a writ of certiorari, which this Court granted. In other words, the issue
concerning exhaustion of administrative remedies is not before this Court, as we limited
our grant of certiorari to those issues raised in the petition for a writ of certiorari. See Md.
R. 8-131(b)(1) (“Unless otherwise provided by the order granting the writ of certiorari, in
reviewing a decision rendered by the Court of Special Appeals . . . , the Court of Appeals
ordinarily will consider only an issue that has been raised in the petition for certiorari or
any cross-petition and that has been preserved for review by the Court of Appeals.”);
Robinson v. Bunch, 367 Md. 432, 440, 788 A.2d 636, 641 (2002) (“This Court has
consistently taken the position, under [Maryland] Rule 8-131(b) and under our certiorari
practice prior to the adoption of a rule on the subject, that in our order granting certiorari,
. . . we may either limit the issues or add issues which the parties have not presented in
certiorari petitions or cross-petitions.” (Citations omitted)); Dempsey v. State, 277 Md.
134, 143, 355 A.2d 455, 459 (1976) (“[N]ot only did the State fail to raise in a timely
fashion the [issue] . . . , but the issue was not embraced in our order granting the writ of
certiorari. Where this Court’s order granting certiorari limits the issues to be considered,
no additional questions will ordinarily be dealt with even if such additional questions were
raised in the petition or in a cross-petition.” (Citation omitted)).


                                             - 45 -
JUDGMENT OF THE COURT OF SPECIAL
APPEALS REVERSED. CASE REMANDED TO
THAT COURT WITH INSTRUCTIONS TO
AFFIRM THE JUDGMENT OF THE CIRCUIT
COURT FOR ANNE ARUNDEL COUNTY.
RESPONDENT TO PAY COSTS.




    - 46 -